West, J.
(dissenting) : To one who has devoted ten years of his life drawing indictments and informations and prosecuting those charged thereunder, it seems needless at this late date to change the rule of criminal pleading heretofore understood by even the veriest tyro in the law and continuously recognized by this court from the second to the ninety-ninth Kansas report. (The State of Kansas v. Thompson, 2 Kan. 432; City of Kansas City v. Garnier, 57 Kan. 412, 46 Pac. 707; The State v. Thurman, 65 Kan. 90, 68 Pac. 1081; The State v. Buis, 83 Kan. 273, 111 Pac. 189; The State v. Creamery Co., 83 Kan. 389, 111 Pac. 474; King v. Wilson, 95 Kan. 390, 393, 148 Pac. 752; Kansas City v. Jordan, 99 Kan. 814, 163 Pac. 188.)
The legislature in prescribing the offense simply made it unlawful for any one except a druggist or registered pharmacist to do the thing prohibited, and this is not only all in one section but all in one sentence.